Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jordan Becker Reg. No. 39602 on 08/16/2021. 

The following claims have been amended as follows:

1.	(Currently Amended) A method comprising: 
causing display of a dashboard that includes a plurality of displayed panels, at least one displayed panel of the plurality of displayed panels being derived from a panel template among a plurality of panel templates, wherein the dashboard includes a reference to the panel template but does not include the panel template, wherein each panel template in the plurality of panel templates includes a query and a format used for displaying a data visualization, wherein each panel template is editable to allow editing of the query within the panel template, wherein a change to a query in the panel template causes the dashboard to be updated in response to the change to the query as a result of the reference to the panel template being included in the dashboard; and
wherein causing display of the dashboard further comprises: 
	for each panel to be displayed as a displayed panel: 

	executing the query included in the particular panel template to generate query results; and 
	causing display in that particular panel of a data visualization of the query results.

13. 	(Currently amended) One or more non-transitory computer-readable storage media, storing one or more sequences of instructions, which when executed by one or more processors cause performance of: 
causing display of a dashboard that includes a plurality of displayed panels, at least one displayed panel of the plurality of displayed panels being derived from a panel template among a plurality of panel templates, wherein the dashboard includes a reference to the panel template but does not include the panel template, wherein each panel template in the plurality of panel templates includes a query and a format used for displaying a data visualization, wherein each panel template is editable to allow editing of the query within the panel template,  wherein a change to a query in the panel template causes to be updated in response to the change to the query as a result of the reference to the panel template being included in the dashboard; and; 
wherein the causing of the display of the dashboard further comprises: 
	for each panel to be displayed as a displayed panel: 
	retrieving a particular panel template from the plurality of panel templates that is associated with that displayed panel; 
	executing the query included in the particular panel template to generate query results; and 
	causing display in that particular panel of a data visualization of the query results.

17. 	(Currently amended) An apparatus comprising: 

a processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor, configure the processor to perform a plurality of functions, including functions for: 
causing display of a dashboard that includes a plurality of displayed panels, at least one displayed panel of the plurality of displayed panels being derived from a panel template among a plurality of panel templates, wherein the dashboard includes a reference to the panel template but does not include the panel template, wherein each panel template in the plurality of panel templates includes a query and a format used for displaying a data visualization, wherein each panel template is editable to allow editing of the query within the panel template,  wherein a change to a query in the panel template causes to be updated in response to the change to the query as a result of the reference to the panel template being included in the dashboard; and; 
wherein the causing of the display of the dashboard further comprises: 
	for each panel to be displayed as a displayed panel: 
	retrieving a particular panel template from the plurality of panel templates that is associated with that displayed panel; 
	executing the query included in the particular panel template to generate query results; and 
	causing display in that particular panel of a data visualization of the query results.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 08/09/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 13 and 17 when taken in the context of the claims as a whole.  Specifically, the combination of  

Newly cited art Millsap (US 20100100562 A1) teaches a dashboard with changeable chart types using a menu (see ¶40 Fig. 5). Hua et al. (US 20150168949 A1) teaches configurable gadgets that display results of queries (see Fig. 23 and ¶102)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 13 and 17 as a whole.
Thus, claims 1, 13 and 17 are allowed over the prior art of record.
Claims 2-12, 14-16 and 18-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 08/09/2021. 
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143